Name: 80/560/EEC: Commission Decision of 23 May 1980 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural policy;  economic policy
 Date Published: 1980-06-11

 Avis juridique important|31980D056080/560/EEC: Commission Decision of 23 May 1980 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) Official Journal L 145 , 11/06/1980 P. 0035 - 0035COMMISSION DECISION of 23 May 1980 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) (80/560/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 77/390/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas on 4 and 17 March 1980 the Government of the United Kingdom notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC: - Statutory Instrument 1979 No 1559 : The Farm and Horticulture Development (Amendment) Regulations 1979, - Statutory Instrument 1980 No 97 : The Farm and Horticulture Development (Amendment) Regulations 1980, - Statutory Instrument 1980 No 103 : The Farm Capital Grant (Variation) Scheme 1980, - Statutory Instrument 1980 No 104 : The Horticulture Capital Grant (Variation) Scheme 1980, - Statutory Instrument 1979 No 1748 : The Hill Livestock (Compensatory Allowances) Regulations 1979; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the Regulations notified, the existing provisions in the United Kingdom for the implementation of Directives 72/159/EEC and 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in the United Kingdom for the implementation of the reform of agricultural structures pursuant to Directives 72/159/EEC and 75/268/EEC continue, having regard to the provisions notified on 4 and 17 March 1980, to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 May 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 145, 13.6.1977, p. 43. (3)OJ No L 128, 19.5.1975, p. 1.